Citation Nr: 9922492	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  94-15 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel



INTRODUCTION

The veteran had active service from June 1965 to May 1975.  

The appeal arises from a rating decision dated in October 
1993 in which the Regional Office (RO) essentially denied 
service connection for an acquired psychiatric disorder.  The 
veteran subsequently perfected an appeal of that decision; 
and the Board of Veterans' Appeals (Board) remanded the case 
in January 1996.  The case has been returned to the Board.  


FINDINGS OF FACT

1.  All relevant information necessary for an equitable 
disposition of the appeal has been developed.  

2.  Any current acquired psychiatric disorder was not 
manifested in service nor was a psychosis manifested to a 
compensable degree within one year after service.  

3.  The veteran does not currently have an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder, as a result of events in service.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include post-traumatic 
stress disorder, was not incurred in or aggravated by 
service; nor may a psychosis be presumed to have been so 
incurred.  38 U.S.C.A. §§1101, 1110, 1112, 1113, 1154(b), 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran must submit 
evidence that a claim for entitlement to service connection 
benefits is well-grounded.  38 U.S.C.A. § 5107(a).  A well-
grounded claim is one which is plausible; that is meritorious 
on its own and capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Unlike civil actions, 
the Department of Veterans Affairs (VA) benefit system 
requires more than just an allegation.  The veteran must 
submit supporting evidence that is sufficient to justify a 
belief by a fair and impartial individual that the claim is 
plausible.  Tripak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  

The Board also notes that entitlement to service connection 
for a particular disability requires evidence of the 
existence of a current disability and evidence that the 
disability was incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  Additionally, where a veteran served 
continuously for ninety (90) days or more during a period of 
war or during peacetime service after December 31, 1946, and 
a psychosis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

With regard to a claim for entitlement to service connection 
for post-traumatic stress disorder, the Board notes that 
service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  See Cohen v. Brown, 10 Vet. App. 
128 (1997); 38 C.F.R. § 3.304(f).  With regard to stressors, 
if a claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f).

According to a report dated in July 1993, a private counselor 
related that the veteran's major depression was directly 
related to his military service in Thailand in support of 
combat operations in Vietnam.  It was also noted that post-
traumatic stress disorder developed and was exacerbated by 
such service.  Based on that evidence and as the veteran's 
assertions are considered credible for the purpose of 
determining whether his claim is well-grounded, the Board 
finds that the claim for entitlement to service connection 
for an acquired psychiatric disorder, to include post-
traumatic stress disorder, is well-grounded.  

The Board further finds that the VA has met its duty to 
assist in developing the facts pertinent to the veteran's 
claim.  38 U.S.C.A. § 5107.  The Board has attempted to 
verify the veteran's claimed stressors.  However, the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
(formerly known as the United States Army and Joint Services 
Environmental Support Group), was not able to verify the 
veteran's stressors without additional information from the 
veteran.  The RO, therefore, sent a copy of the letter from 
the USASCRUR to the veteran and requested that the veteran 
provide additional information; however, the veteran did not 
respond.  It also appears that the veteran's current 
whereabouts are unknown.  The RO has contacted the United 
States Post Master in order to obtain information on the 
veteran's current whereabouts but was not successful.  The 
veteran's representative has also been unsuccessful in 
obtaining a current address for the veteran.  

The veteran's DD Form 214 and other service personnel records 
show that his oversea service was in Thailand and there is no 
evidence of combat related awards or medals.  Therefore, the 
Board finds that the veteran did not engage in combat with 
the enemy.  Thus, credible supporting evidence that the 
veteran's claimed inservice stressors actually occurred is 
required to establish service connection for post-traumatic 
stress disorder.  

As noted above, a private counselor, J. Arthur Rice, Sr., 
working for a psychologist, Richard T. Elmore, Jr., in July 
1993, after conferences in June and July 1993, related that, 
in addition to the veteran's having major depression directly 
related to his military service in Thailand in support of 
combat operations in Vietnam, he developed post-traumatic 
stress disorder which was exacerbated by such service.  
According to records associated with that treatment, the 
veteran reported being initially traumatized on a daily basis 
while assigned to language school in Virginia where he was 
"forced to face the reality of war every day" by passing 
Arlington National Cemetery and seeing the constant stream of 
burials taking place.  He also related that he felt very 
isolated when he was transferred to Bangkok, Thailand, due to 
the "strange culture" in which he found himself and his 
family.  Additionally, he felt "responsible for making sure 
[he] didn't get bad information out" especially information 
regarding bombing strikes and that such feeling was amplified 
by "being in a security group where you are constantly aware 
that people are out after you."  He also related waking up 
disoriented after taking sleeping pills and thrusting an ice 
pick into the door, missing the side of his wife's face by 
inches.  Additionally, the veteran reported having tried to 
overdose on Librium while in service.  

As noted above, Mr. Rice's assessment was post-traumatic 
stress disorder, acute onset, chronic, and major depression, 
recurrent, moderate.  In relating the relationship between 
the veteran's presenting problems to military service, Mr. 
Rice related:

While it is clear that many of [the veteran's] 
presenting problems have their roots in early 
traumatic experiences.  It is also clear that his 
experience in the Army stressed him in many areas 
in which he was already vulnerable.  His tendency 
to withdraw from a difficult situation was 
intensified by the Army's direct order to 
dissociate his professional self as a military 
interpreter from his private self as a husband and 
father.  This sense of isolation was compounded 
when he was promoted to senior interpreter and made 
responsible for other men rather than remaining 
just "one of the guys."  When the post to which 
he was assigned was being dismantled he alone of 
his unit was left to close up.  This total feeling 
of isolation and lack of support led to a 
regression to feelings of previous abandonments and 
contributed greatly to his out-of-control behavior 
toward his wife in Thailand.  The guilt from that 
behavior continued with his prompting the 
maladjusted behavior once he returned to the 
States.  

Another portion of that report shows that the veteran's 
difficult adjustment to his service in Thailand, which was 
compounded by the isolation he felt, led to his aggressive 
and suicidal behaviors.  In another document regarding the 
criteria for a diagnosis of post-traumatic stress disorder, 
Mr. Rice indicated that the event that was outside the range 
of usual human experience and that would be markedly 
distressful to almost anyone which the veteran experienced 
was his service in support of combat operations in South East 
Asia.  

The Board notes that while the veteran's having served in 
South East Asia has been verified, the specific events he 
relates as having been stressful and that the counselor 
appears to have related to a current disorder, including a 
direct order to dissociate his professional self as a 
military interpreter from his private self as a husband and 
father, his promotion to senior interpreter and his being 
left alone to close up when the post to which he was assigned 
was dismantled, have not been verified.  Without verification 
of non-combat stressors to which the diagnosis of post-
traumatic stress disorder has been attributed, service 
connection for that disorder is not warranted.  38 C.F.R. 
§ 3.304(f).  

The Board also notes that the RO sent a letter to Mr. Rice, 
in November 1997, requesting that he explain whether the 
veteran's symptoms of post-traumatic stress disorder were 
related to his claimed in-service stressors and how the 
veteran met the criteria for a diagnosis of post-traumatic 
stress disorder in accordance with the diagnostic criteria of 
DSM-IV.  However, the letter was returned to the RO marked 
"return, not at this address."  The RO subsequently made 
some telephone calls in an effort to locate Mr. Rice, but was 
not successful.  

Significantly, there is also probative evidence that Dr. 
Elmore, for whom Mr. Rice worked in July 1993, did not relate 
the veteran's post-traumatic stress disorder to in-service 
stressors prior to the veteran's filing a claim for VA 
compensation benefits in July 1993.  In December 1992, 
another private psychiatrist, F. J. Martinez-De La Cruz, 
M.D., wrote that the veteran admitted to seeing Dr. Elmore 
for post-traumatic stress disorder problems not related to 
Vietnam but related to his childhood problems.  Dr. Martinez-
De La Cruz also made a diagnostic impression of recurrent 
major depression.  

In a September 1993 letter, Doris M. Wolcott, a private 
licensed mental health counselor related that the veteran 
sought treatment intermittently from 1987 to 1992 and 
indicated that his initial diagnosis was dysthymic disorder.  
She also reported that the veteran and his wife were seen 
regularly for about a year and that it became clear that the 
veteran experienced pockets of extreme despondency and 
anxiety.  According to the counselor, many situational 
factors contributed to these low periods, including financial 
concerns, anticipated layoffs at work, periods of 
unemployment, disappointment that his marriage was not the 
joyful experience he had hoped for, and continued stress 
regarding his estranged teenaged children from a previous 
marriage.  It was noted that, during those despondent 
periods, the veteran contemplated and threatened suicide.  
Dr. Wolcott related:

It was during this stage of therapy that the impact 
of his service experience on his mental health was 
acknowledged.  He realized that the barracks 
experience of his earliest service days evoked 
extreme anxiety for him, reminding him of his 
having been warehoused in orphanages intermittently 
throughout his childhood.  This was one of the 
precipitants to a flight into an ill-advised 
marriage, the ensuing stresses attendant in 
functioning as a husband and father.  Also, his one 
suicide attempt occurred while on active duty in 
Thailand.  My understanding of this episode is that 
after becoming despondent about being transferred, 
he sought psychological help.  Taking the 
medication prescribed, he experienced 
disorientation and what he describes as 
hallucinations, during which he attempted to stab 
his wife with an ice pick.  Horrified by his 
behavior--although no actual injury occurred--he 
overdosed on antidepressant medications.  The 
client also expressed extreme feelings of guilt for 
having had a "cushy desk job" as a translator 
rather than having been sent to the front as he had 
requested.  The client followed up with a referral 
to the local Viet Nam Vets organization and 
reported he found it helpful.  

The counselor also reported that the veteran's discharge 
diagnoses were recurrent major depression and mixed 
personality disorder with dependent and paranoid features.  
However, Dr. Wolcott did not specifically attribute the 
veteran's current major depression to the unverified events 
the veteran reported having occurred in service or opine that 
such events aggravated any pre-existing major depression.  
Moreover, the Board points out that it appears that neither 
Dr. Wolcott nor Mr. Rice had access to the veteran's complete 
medical records, including the service medical records, which 
are discussed in detail below.  

There is also probative evidence that questions the veteran's 
credibility as a historian.  According to the report of a 
Minnesota Multiphasic Personality Inventory (MMPI) 
administered in November 1992, the veteran responded to the 
test items in an exaggerated manner endorsing a wide range of 
inconsistent symptoms and attitudes.  It was noted that the 
results might stem from a number of factors that included 
random responding; falsely claiming psychological problems; 
low reading level; a "plea for help;" or a confused state.  
Regardless of the reason, it was concluded that the resulting 
MMPI profile was not a valid indication of the veteran's 
personality and symptoms.  

Additionally, the veteran's service medical records include a 
copy of a letter in which someone reported having seen the 
veteran since September 1970 for symptoms of a mild neurotic 
depressive reaction with anxiety features.  According to that 
letter, the veteran was started on Librium with which he 
subsequently made a suicidal gesture.  The assessment was 
character disorder-passive dependent personality, passive-
aggressive type with a very mild and resolving neurotic 
depressive reaction.  The examiner also related that a 
character disorder was not considered an illness.  Hospital 
records in October 1970 show that the veteran was diagnosed 
with suicidal gesture, associated with situational 
depression, after ingesting at least 34 tablets of Librium 
and his wife taking him to the hospital.  In a letter dated 
later in October 1970, the veteran's treating psychiatrist 
related that the veteran had a character disorder, passive 
dependent personality, passive-aggressive type with obsessive 
features, and was at that time suffering from a mild to 
moderate situational depressive reaction.  In November 1970, 
the veteran was hospitalized again after taking Librium with 
sleeping pills.  The diagnosis was character disorder, 
passive dependent personality, passive dependent type, with 
suicidal gesture.  

Thus, the probative medical evidence contemporaneous with 
service shows that the veteran had a character disorder, 
which was not considered an illness, and that such character 
disorder was identified as passive dependent personality.  
The Board notes that personality disorders are not diseases 
or injuries within the meaning of the applicable legislation 
providing compensation benefits.  38 C.F.R. § 3.303(d).  That 
evidence also shows that the veteran had symptoms of a mild 
neurotic depressive reaction with anxiety features and later 
evidence indicated that such neurotic depressive reaction was 
resolving.  Additional evidence shows that there was 
depression but that was described as situational.  Moreover, 
the last service medical records regarding the veteran's 
psychiatric related problems included a diagnosis of 
character disorder, passive dependent personality, passive 
dependent type, with suicidal gesture, but did not include 
depression.  

While Samuel S. McClure, M.D., a private physician, in a 
letter dated in November 1990, indicated that he had been 
following the veteran for depression and there is other 
probative evidence establishing a diagnosis of major 
depression many years after service, the Board finds that the 
medical evidence contemporaneous with service supports 
finding that the depression manifested in service was 
resolved prior to the veteran's separation from service and 
is against finding that current acquired psychiatric 
disorder, including major depression, had its onset in 
service or that any psychosis was manifested to a compensable 
degree within one year after the veteran's separation from 
service.  

What would be most helpful in this case would be a VA 
examination, to include any necessary psychological tests, 
where the examiner could examine the veteran, the treatment 
records from the 1980's and 1990's and the service medical 
records and provide an opinion as to the veteran's current 
psychiatric diagnosis and its etiology.  The veteran was 
scheduled for a VA psychiatric examination prior to the case 
being returned to the Board; however, the veteran failed to 
report for that examination.  As the RO has been unable to 
locate the veteran, another remand would serve no useful 
purpose at this time.  The Board points out that the veteran 
is always free to submit new and material evidence to reopen 
his claim for entitlement to service connection for an 
acquired psychiatric disorder, to include post-traumatic 
stress disorder, at any time.  

Finally, when after consideration of all evidence and 
material of record, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving such matter shall be given 
to the claimant.  38 U.S.C.A. § 5107(b).  However, for the 
reasons discussed above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder.  


ORDER

The appeal is denied.  


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 

